Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 21-22   are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  a probe connectable to a test instrument for measuring signals of a device under test (DUT), having a combination of a probe  head comprising; a plurality of leads configured to connect to signal probe points of the OUT; and a sensor connected between two leads of the plurality of leads; at least one probe output configured to connect to the test instrument; a current detection circuit configured to detect current of the DUT through the sensor, and to provide a detected current signal; a voltage detection circuit, configured to detect voltage of the DUT between the sensor and ground, and to provide a detected voltage signal; a combiner configured to combine the detected current signal and the detected voltage signal, and to provide a power signal indicating power of the DUT; and a plurality of switches configured to selectively output at least one of the detected current signal, the detected voltage signal, and the power signal as recited in claim 1. Claims 2-13 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose A probe system including a probe and a test instrument for measuring signals of a device under test (DUT), the probe system comprising; a probe head of the probe comprising: a plurality of leads configured to connect to signal probe points of the DUT; and a sensor connected between two leads of the plurality of leads; at least one probe output configured to connect to the probe and the test instrument; a current detection circuit configured to detect current of the DUT through the sensor, and to provide a detected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Herlein (pat# 4,635,256) disclose Formatter for high speed test system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867